EXHIBIT 10.28

RESIGNATION AND GENERAL RELEASE

      THIS RESIGNATION AND GENERAL RELEASE (this “Agreement”), made as of the
___ day of December, 2005, by and between John J. McDowell, an individual (“Mr.
McDowell”), and Apria Healthcare Group Inc., a Delaware corporation (“Apria”),
is a resignation agreement which includes a general release of claims relating
to Mr. McDowell’s past employment relationship with Apria. In consideration of
the covenants undertaken and the releases contained in this Agreement, Mr.
McDowell and Apria agree as follows:

    1.        Mr. McDowell shall voluntarily resign from his position as an
employee of Apria and all of its affiliates and subsidiaries by executing
Exhibit A attached hereto, such resignation to be effective January 3, 2006.

    2.        Mr. McDowell shall return to Apria and shall not take or copy in
any form or manner any financial information, lists of customers, prices, and
similar confidential and proprietary materials or information of Apria.

    3.        In consideration of Mr. McDowell’s general release of claims, his
agreements in paragraphs 8 and 9 hereof and his other promises set forth herein,
Apria shall pay to Mr. McDowell the following amounts:

               a.        $483,927 in compensation, subject to standard
withholding for federal and state taxes, which shall be payable in accordance
with Apria’s regular payroll procedures pursuant to the following schedule:
(i) $241,963.50 shall be paid on July 7, 2006, and (ii) $241,963.50 shall be
paid in 13 substantially equal installments over a 6-month period beginning on
July 21, 2006; and

               b.        all earned but unpaid vacation and holiday pay and all
salary amounts earned but not yet paid, subject to standard withholding for
federal and state taxes, payable on or as soon as practicable after the
effective date of resignation.

    4.        Neither this Agreement nor anything in this Agreement shall be
construed to be or shall be admissible in any proceeding as evidence of an
admission by Apria or Mr. McDowell of any violation of Apria’s policies or
procedures, or state or federal laws or regulations. This Agreement may be
introduced, however, in any proceeding to enforce the Agreement. Such
introduction shall be pursuant to an order protecting its confidentiality.

    5.        Except for (i) those obligations created by or arising out of this
Agreement for which receipt or satisfaction has not been acknowledged herein,
(ii) any rights Mr. McDowell may have under stock option or restricted stock
purchase right agreements with Apria and any retirement, 401(k), or similar
benefit plans of Apria, (iii) any bonus payment that may be payable to Mr.
McDowell under Apria’s 2005 Executive Bonus Plan, and (iv) the continuing right
to indemnification as provided by applicable law or in Apria’s bylaws and
articles of incorporation in connection with acts, suits or proceedings by
reason of the fact that he was an officer or employee of Apria where the basis
of the claims against him consists of acts or omissions taken or made in such
capacity, Mr. McDowell on behalf of himself, his descendants, dependents, heirs,
executors, administrators, assigns, and successors, and each of them, hereby
covenants not to sue and fully releases and discharges Apria, and its
predecessors, subsidiaries and affiliates, past and present, and each of them,
as well as its and their trustees, directors, officers, agents, attorneys,
insurers, employees, stockholders, representatives, assigns, and successors,
past and present, and each of them, hereinafter together and collectively
(including Apria) referred to as the “Apria Releasees,” with respect to and from
any and all claims, wages, demands, rights, liens, agreements, contracts,
covenants, actions, suits, causes of action, obligations, debts, costs,
expenses, attorneys’ fees, damages, judgments, orders and liabilities of
whatever kind or nature in law, equity or otherwise, whether now known or
unknown, suspected or unsuspected, and whether or not concealed or hidden, which
he now owns or holds or he has at any time heretofore owned or held as against
the Apria Releasees, arising out of or in any way connected with his employment
relationship with any Apria Releasee, or his voluntary resignation from
employment with the Apria Releasees or any other transactions, occurrences,
actions, omissions, claims, losses, damages or injuries whatsoever, known or
unknown, suspected or unsuspected, resulting from any act or omission by or on
the part of any Apria Releasee committed or omitted prior to the date of this
Agreement, including, without limiting the generality of the foregoing, any
claim under Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act, the Americans with Disabilities Act, the Family and Medical
Leave Act of 1993, the Fair Employment Practices Act, the Equal Pay Laws, the
Workers’ Compensation Act, the Family and Medical Leave Act, the Civil Rights
Act of 1991, Sections 1981 through 1988 of Title 42 of the United States Code,
the Employee Retirement Income Security Act of 1974, the California Fair
Employment and Housing Act, the California Labor Code, the state and federal
Worker Adjustment and Retraining Notification Act, the California Business and
Professions Code, or any common law or statutory claim for fraud, wrongful
termination, violation of public policy or defamation, or any claim for
compensation, severance pay, bonus, sick leave, holiday pay, vacation pay, life
insurance, health or medical insurance or any other fringe benefit, workers’
compensation or disability.

      Except for those obligations created by or arising out of this Agreement
for which receipt or satisfaction has not been acknowledged herein, and except
as provided below, Apria on behalf of itself and the Apria Releasees (to the
extent the matter in question arises on the basis of their relationship to
Apria) hereby acknowledges full and complete satisfaction of and releases and
discharges, and covenants not to sue, Mr. McDowell from and with respect to any
and all claims, agreements, obligations, losses, damages, injuries, demands and
causes of action, known or unknown, suspected or unsuspected, whether or not
concealed or hidden, arising out of or in any way connected with Mr. McDowell’s
employment relationship with any Apria Releasee or his voluntary resignation
from employment with the Apria Releasees, or any other transactions,
occurrences, actions, omissions, claims, losses, damages or injuries whatsoever,
known or unknown, suspected or unsuspected, which Apria now owns or holds or has
at any time heretofore owned or held as against Mr. McDowell.

    6.        It is the intention of Apria and Mr. McDowell in executing this
Agreement that the same shall be effective as a bar to each and every claim,
demand and cause of action hereinabove specified. In furtherance of this
intention, Apria and Mr. McDowell hereby expressly waive any and all rights and
benefits conferred upon them by the provisions of SECTION 1542 OF THE CALIFORNIA
CIVIL CODE and expressly consent that this Agreement shall be given full force
and effect according to each and all of its express terms and provisions,
including those related to unknown and unsuspected claims, demands and causes of
action, if any, as well as those relating to any other claims, demands and
causes of action hereinabove specified. SECTION 1542 provides:

      “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT
KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”

      Apria and Mr. McDowell, and each of them, acknowledge that either may
hereafter discover claims or facts in addition to or different from those which
either or both of them now knows or believes to exist with respect to the
subject matter of this Agreement and which, if known or suspected at the time of
executing this Agreement, may have materially affected this settlement.
Nevertheless, Apria and Mr. McDowell each hereby waive any right, claim or cause
of action that might arise as a result of such different or additional claims or
facts. Apria and Mr. McDowell each acknowledge that it or he understands the
significance and consequence of such release and such specific waiver of SECTION
1542.

    7.        The terms and conditions of this Agreement shall remain
confidential as between the parties and professional advisers to the parties and
neither of them shall disclose them to any other person, except as provided
herein or as required by the rules and regulations of the Securities and
Exchange Commission (“SEC”) or as otherwise may be required by law or court
order. Without limiting the generality of the foregoing, neither Apria nor Mr.
McDowell will respond to or in any way participate in or contribute to any
public discussion concerning, or in any way relating to, the execution of this
Agreement or the events which led to its execution. Except as provided above
with respect to SEC rules and regulations or as otherwise may be required by law
or court order, if inquiry is made of Apria concerning any of the claims
released by this Agreement or relating to Mr. McDowell’s employment with Apria,
Apria shall provide to third parties Mr. McDowell’s dates of employment with
Apria and its predecessors and his job titles during such employment, in
accordance with the normal practices of Apria’s human resources department.

    8.        Mr. McDowell will continue to keep confidential all confidential
and proprietary Apria information, as required by Section 10 of the Executive
Severance Agreement dated April 23, 2004 between Mr. McDowell and Apria. In this
regard, Mr. McDowell acknowledges the continuing effectiveness, in accordance
with their respective terms, of Sections 9 (Soliciting Employees), 10
(Confidential Information) and 15 (Arbitration) of said Executive Severance
Agreement.

    9.        Mr. McDowell expressly promises and agrees, in exchange for the
payments by Apria specified in paragraph 3(a) hereof, that:

               a.        For a period of one year following the date set forth
in paragraph 1 hereof, he will not enter business or work with or for, whether
as an employee, consultant or otherwise, any business, individual, partnership,
firm, corporation or other entity then in competition with the business of Apria
or any of its subsidiaries, if such business or work would involve the
disclosure by Mr. McDowell of Apria’s protectable trade secrets or confidential
information; and

               b.        For a period of one year following the date set forth
in paragraph 1 hereof, he will not influence or attempt to influence customers
or patients of Apria or any of its present or future subsidiaries or affiliates,
either directly or indirectly, to divert their business to any individual,
partnership, firm, corporation or other entity then in competition with the
business of Apria, or any of its subsidiaries, where the identity of the
customer or patient, or any information concerning the relationship between the
customer or patient and Apria, is a protectable trade secret or confidential
information of Apria.

               c.        Mr. McDowell expressly acknowledges and agrees that if
Apria has a reasonable good faith belief that he is in violation of any of his
agreements in the above paragraphs 8, 9(a) or 9(b), then Apria, following
written notice to Mr. McDowell explaining the basis for its belief, may suspend
any future payments or credits scheduled to be made under paragraph 3(a) hereof,
unless and until Mr. McDowell establishes to Apria’s reasonable good faith
satisfaction that no such violation has occurred.

    10.        Mr. McDowell expressly acknowledges and agrees that, by entering
into this Agreement, he is waiving any and all rights or claims that may have
arisen under the Age Discrimination in Employment Act of 1967, as amended, which
have arisen on or before the date of execution of this Agreement. Mr. McDowell
further expressly acknowledges that:

               a.        He is hereby advised in writing by this Agreement to
consult with an attorney before signing this Agreement;

               b.        He was given a copy of this Agreement on November 30,
2005, and informed that he had 21 days within which to consider the Agreement,
although he is free to accept this Agreement anytime within that 21-day period;

               c.        He was informed that he has seven days following the
date of his execution of this Agreement in which to revoke the Agreement, which
revocation may be effected by means of a written notice sent to the General
Counsel of Apria at Apria’s corporate headquarters; and

               d.        Apria and Mr. McDowell agree that this Agreement will
not become effective or enforceable until the seven-day revocation period has
expired without his having revoked this Agreement.

    11.        Apria and Mr. McDowell each warrant and represent that neither
has heretofore assigned or transferred to any person not a party to this
Agreement any released matter or any part or portion thereof and each shall
defend, indemnify and hold harmless the other from and against any claim
(including the payment of attorneys’ fees and costs actually incurred whether or
not litigation is commenced) based on or in connection with or arising out of
any such assignment or transfer made, purported or claimed.

    12.        Apria and Mr. McDowell acknowledge that any employment or
contractual relationship between them (including with any other Apria Releasee)
will terminate on January 3, 2006, that they have no further employment or
contractual relationship except as may arise out of this Agreement and that Mr.
McDowell waives any right or claim to reinstatement as an employee of any Apria
Releasee and will not seek employment in the future with Apria, unless by mutual
consent.

    13.        Mr. McDowell agrees that he shall be exclusively liable for the
payment of all of his share of federal and state taxes which may be due as the
result of the consideration received from the settlement of disputed claims as
set forth herein.

    14.        Mr. McDowell agrees that (i) he will, at no cost to him,
cooperate with any reasonable request Apria may make for information or
assistance with respect to any matter involving Mr. McDowell during his period
of employment and (ii) he will not at any time, directly or indirectly,
disparage Apria or take any action with the intention of injuring Apria’s
business or prospects. Apria, on behalf of itself and the Apria Releasees,
agrees that it will use its best efforts to cause its officers and directors not
to disparage Mr. McDowell in any manner.

    15.        This Agreement is an integrated document and constitutes and
contains the entire agreement and understanding concerning Mr. McDowell’s
employment, voluntary resignation from the same and the other subject matters
addressed herein between the parties, and supersedes and replaces all prior
negotiations and all agreements, proposed or otherwise, whether written or oral,
concerning the subject matter hereof, and expressly releases all Apria Releasees
from any obligations not covered herein, including, but not limited to Apria’s
Severance Pay Plan and, except as provided in the last sentence of paragraph 8
above, the Executive Severance Agreement, dated April 23, 2004, between Mr.
McDowell and Apria. This Agreement does not, however, affect Mr. McDowell’s
rights under any Apria retirement, 401(k), or similar benefit plan. This
Agreement also does not modify the provisions of any of Mr. McDowell’s stock
options or restricted stock purchase rights.

    16.        If any provision of this Agreement or the application thereof is
held invalid, the invalidity shall not affect the other provisions or
applications of this Agreement which can be given effect without the invalid
provisions or applications and to this end the provisions of this Agreement are
declared to be severable.

    17.        This Agreement has been executed and delivered by Mr. McDowell
within the State of California, and the rights and obligations of the parties
hereunder shall be construed and enforced in accordance with, and governed by,
the laws of the State of California without regard to principles of conflict of
laws.

    18.        This Agreement may be executed in counterparts, and each
counterpart, when executed, shall have the efficacy of a signed original.
Photographic copies of such signed counterparts may be used in lieu of the
originals for any purpose.

    19.        Any dispute or controversy between Mr. McDowell on the one hand,
and Apria (or any other Apria Releasee), on the other hand, in any way arising
out of, related to, or connected with this Agreement or the subject matter
hereof, or otherwise in any way arising out of, related to, or connected with
Mr. McDowell’s employment with any Apria Releasee or the termination of Mr.
McDowell’s employment with any Apria Releasee, shall be submitted for resolution
by arbitration in accordance with the provisions of Section 15 of the Executive
Severance Agreement between the parties dated as of April 23, 2004. APRIA AND
MR. MCDOWELL ACKNOWLEDGE, UNDERSTAND AND AGREE THAT IN THE EVENT OF A DISPUTE
UNDER THIS AGREEMENT, EACH PARTY HAS WAIVED ANY RIGHT TO A JURY TRIAL AND A
JUDICIAL RESOLUTION OF THE DISPUTE.

    20.        No waiver of any breach of any term or provision of this
Agreement shall be construed to be, or shall be, a waiver of any other breach of
this Agreement. No waiver shall be binding unless in writing and signed by the
party waiving the breach.

    21.        In entering this Agreement, the parties represent that they have
relied upon the advice of their attorneys, who are attorneys of their own
choice, and that they have read the Agreement and have had the opportunity to
have the Agreement explained to them by their attorneys, and that those terms
are fully understood and voluntarily accepted by them.

    22.        All parties agree to cooperate fully and to execute any and all
supplementary documents and to take all additional actions that may be necessary
or appropriate to give full force to the terms and intent of this Agreement and
which are not inconsistent with its terms.

    23.        Mr. McDowell hereby declares as follows:

      I, John J. McDowell, hereby acknowledge that I was given 21 days to
consider the foregoing Agreement and voluntarily chose to sign the Agreement
prior to the expiration of the 21-day period.

      I have read the foregoing Agreement and I accept and agree to the
provisions it contains and hereby execute it voluntarily with full understanding
of its consequences.

      I declare under penalty of perjury under the laws of the State of
California that the foregoing is true and correct.

      IN WITNESS WHEREOF, the undersigned have executed and delivered this
Agreement this ___ day of December, 2005.

 

____________________________________
John J. McDowell


APRIA HEALTHCARE GROUP INC.

By:  _________________________________
        Lawrence A. Mastrovich
        President and Chief Operating Officer

--------------------------------------------------------------------------------

EXHIBIT A

 
December ___, 2005

Mr. Lawrence A. Mastrovich
President and Chief Operating Officer
Apria Healthcare Group Inc.
26220 Enterprise Court
Lake Forest, California 92630

Dear Larry:

This is to advise you that effective January 3, 2006, I hereby voluntarily
resign my position as Executive Vice President, Logistics and my employment in
any other capacity with Apria Healthcare Group Inc. and all of its affiliates
and subsidiaries.

 
Sincerely yours,




_________________________________
John J. McDowell